SWAN, Circuit Judge
(dissenting).
In my opinion the judgment of the district court should be affirmed in full. It does not seem to me that we should unduly strain the language of Article 35(h) of Regulations 71 to hold that the transfer of trust securities effected by the merger is a transfer from the name of a “resigned trustee to the name of a substituted trustee appointed in accordance with the terms of the trust agreement.” This was the decision in United States v. Merchants Nat. Trust & Savings Bank, 9 Cir., 101 F.2d 399. I think it is correct and should be followed. A trustee “resigns” when he gives up his office by voluntary act. Whether the voluntary act is evidenced by a formal declaration that he will no longer serve or by the execution of merger documents which by operation of law preclude further service should be immaterial with respect to taxability of the transfer of securities from the old trustee to the new.